Case 2:19-bk-19146-WB        Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                 Desc
                             Main Document    Page 1 of 38


  1 Ure Law Firm, A.P.C.
    800 West 6th Street, Suite 940
  2 Los Angeles, CA 90017
    Telephone: 213-202-6070
  3 Facsimile: 213–202-6075
  4 Thomas B. Ure, State Bar No. 170492
    tom@urelawfirm.com
  5
  6
  7
  8                            UNITED STATES BANKRUPTCY COURT
  9             CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
 10
 11 IN RE:                               )           Case No. 2:19-bk-19146-WB
                                         )
 12   COREY DEMON SIMS,                  )           CHAPTER 11
                                         )
 13                                      )           DEBTOR’S NOTICE OF MOTION AND
            Debtor-in-Possession..       )           MOTION TO:
 14                                      )           (1) APPRO VE S AL E O F RE A L
                                         )               PROPERTY LOCATED AT 1320 W. 53rd
 15                                      )               ST., LOS ANGELES, CA 90037-3437
                                         )               FREE AND CLEAR OF LIENS,
 16                                      )               CLAIMS AND INTERESTS, AND
                                         )           (2) APPROVE PAYMENT OF REAL
 17                                      )               ESTATE BROKER’S COMMISSIONS;
                                         )           ME MO RANDUM OF POINTS AND
 18                                      )           AUTHORITIES; DECLARATION OF
                                         )           CHRISTINA KIMBLE IN SUPPORT
 19                                      )           THEREOF
                                         )
 20                                      )           Hearing:
                                         )           DATE:           July 23, 2020
 21                                      )           TIME:           10:00 a.m.
                                         )           PLACE:          Courtroom 1375, 13th Floor
 22                                      )                           255 E. Temple Street
      __________________________________ )                           Los Angeles, CA 90012
 23
 24          Debtor COREY DEMON SIMS (“Debtor”) hereby moves the Court for an order (1) under 11

 25 U.S.C. §363 and Local Bankruptcy Rules 6004-1(d) and 9013-1, confirming the sale by the Debtor
 26 of all of the estate’s right, title and interest in a parcel of real property commonly known as 1320 W.
 27 53rd St., Los Angeles, CA 90037-3437 (“Property”) to Timothy Wen (“Buyer”) for $775,000.00; and
 28 (2) authorizing escrow to pay commission to the real estate broker.
Case 2:19-bk-19146-WB         Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                Desc
                              Main Document    Page 2 of 38


  1          Pursuant to Local Bankruptcy Rule 6003-1(d), Debtor provides the following information:
  2          A.      Date, Time and Place of Hearing: The date, time and place of the hearing on the
  3 Motion are set forth above. The Court may entertain higher and better bids at the time of the hearing
  4 on the Motion.
  5          B.      Proposed Buyer: Timothy Wen.
  6          C.      Description of the Property to be Sold: The property to be sold consists of all of the
  7 estate’s right, title and interest in the Property.
  8          D.      Terms and Conditions of the Proposed Sale, Including the Price and All
  9 Contingencies: The terms and conditions of the sale of the Property to the Buyer are memorialized
 10 in the Sale Escrow Instructions (“Escrow Instructions”) attached as Exhibit B to the Declaration of
 11 Christina Kimble. Without limiting or altering the terms detailed in the Sale Agreement, those terms
 12 are summarized as follows: The purchase price for the Property is $775,000.
 13          E.      Whether the Sale is Free and Clear of Liens, Claims and Interests or Subject to
 14 Them: Debtor intends to sell the Property to the Buyer free and clear of all liens and claims, with
 15 those liens removed from the Property and the allowed amounts of certain liens in favor of the Select
 16 Portfolio Servicing, Inc. (the “SPS”), Danco, Inc. (“Danco”), and Terra Nova Capital, Inc. (“Terra
 17 Nova”), Franchise Tax Board (the “FTB”), and the Internal Revenue Service (the “IRS”) to be paid
 18 through escrow as follows:
 19          1.      Debtor proposes to pay through escrow, the allowable amount of the liens due to SPS,
 20                  which is estimated to be $309,919.60 plus additional daily interest of approximately
 21                  $24.22 per day commencing June 1, 2020;
 22          2.      Debtor proposes to pay, through escrow, the allowable amount of the liens due to
 23                  Danco, which is estimated to be $282,358.19 plus additional daily interest of
 24                  approximately $79.06 per day commencing June 1, 2020;
 25          3.      Debtor proposes to pay, through escrow, the allowable amount of the liens due to
 26                  Terra Nova, which is estimated to be $25,110.00;
 27          4.      Debtor proposes to pay, through escrow, all customary costs of sale;
 28          5.      Debtor proposed to pay, through escrow, commissions totaling 5% of the sale price;

                                                          -2-
Case 2:19-bk-19146-WB        Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                  Desc
                             Main Document    Page 3 of 38


  1          6.     Debtor proposes to pay, through escrow, the remaining net proceeds from the sale to
  2                 the FTB as a partial satisfaction of its lien which is estimated to be $110,471.59;
  3          7.     Debtor shall receive no proceeds from the sale.
  4          8.     The lien of the IRS in the approximate amount of $19,750.40 will not be paid as
  5                 proceeds are insufficient to satisfy the lien. However, the IRS shall retain its secured
  6                 lien on the Debtor’s remaining three pieces of real property.
  7          F.     Possible Tax Consequences to the Estate: Debtor does not believe it will incur any
  8 tax consequences from the Sale as there will be no capital gains.
  9          G.     Date by which Objections Must be Filed and Served: Any objection to the Motion
 10 must be filed and served not later than 14 days before the hearing.
 11          H.     Good Faith Purchaser: Debtor seeks a Court ruling that the party to whom the Court
 12 confirms the sale is a good faith purchaser for purposes of 11 U.S.C. § 363(m).
 13          This Motion is based upon this Notice of Motion and Motion, the attached Memorandum of
 14 Points and Authorities, the Declaration of Christina Kimble, the papers and pleadings on file in this
 15 case, and such other evidence as may be presented to the Court.
 16 ///
 17 ///
 18 ///
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                     -3-
Case 2:19-bk-19146-WB    Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35    Desc
                         Main Document    Page 4 of 38


  1                                      NOTICE
  2          PURSUANT TO LOCAL BANKRUPTCY RULES, ANY OPPOSITION TO
  3          THE MOTION MUST BE FILED WITH THE BANKRUPTCY COURT AND
  4          SERVED UPON DEBTOR, DEBTOR’S ATTORNEY AT THE ADDRESS SET
  5          FORTH ABOVE, AND THE UNITED STATES TRUSTEE, NO LESS THAN
  6          FOURTEEN (14) DAYS PRIOR TO THE ABOVE HEARING DATE.
  7          FAILURE TO FILE A WRITTEN RESPONSE WITHIN THE PRESCRIBED
  8          TIME PERIOD MAY BE DEEMED AS A WAIVER OF YOUR RIGHT TO
  9          OPPOSE THIS MOTION AND MAY RESULT IN THE COURT GRANTING
 10          THE   RELIEF   REQUESTED     HEREIN       PURSUANT       TO   LOCAL
 11          BANKRUPTCY RULES.
 12 Dated:     6/12/20                           Respectfully Submitted,
 13                                              URE LAW FIRM
 14                                         By: /s/ Thomas B. Ure
                                               Thomas B. Ure
 15                                            Attorney for Debtor
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           -4-
Case 2:19-bk-19146-WB        Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                 Desc
                             Main Document    Page 5 of 38


  1                       MEMORANDUM OF POINTS AND AUTHORITIES
  2                                                    I.
  3                                           BACKGROUND
  4 A.       Bankruptcy Background
  5          Debtor commenced this Chapter 11 case on August 6, 2019.
  6          Debtor is an individual and owns his residence as well as three rental properties.
  7          Through this Motion, Debtor seeks to sell one of the rental properties located at 1320 W. 53rd
  8 St., Los Angeles, CA 90037-3437.
  9          Debtor anticipates the proceeds from the sale will be sufficient to satisfy costs of sale,
 10 commissions, payment in full of all consensual liens as well as partial satisfaction of a tax lien
 11 recorded by the Franchise Tax Board. The Internal Revenue Service also has a tax lien junior to all
 12 consensual liens and junior to the tax lien of the Franchise Tax Board. Debtor anticipates that the
 13 Internal Revenue Service will consent to the release of its lien on this property and maintain its lien
 14 on the remaining three properties.
 15 B.       The Property
 16          The Property subject to sale is a parcel of real property commonly known as 1320 W. 53rd St.,
 17 Los Angeles, CA 90037-3437.
 18 C.       The Marketing Efforts for the Property
 19          On or about March 4, 2020, Debtor entered into a Residential Listing Agreement with
 20 Christina Kimble of Golden State Realtors Group. See Declaration of Christina Kimble, Exhibit A.
 21          The Property was successfully marketed through traditional methods including listing on the
 22 Multiple Listing Service, Zillow and similar marketing websites and a number of written offers were
 23 received.
 24 D.       The Proposed Sale to the Buyer
 25          Debtor has received an offer from Buyer to purchase the estate’s interest in the Property,
 26 which is memorialized in the Escrow Instructions. The Debtor accepted the offer subject to Court
 27 approval. The proposed sale of the Property is on an “as is” and “where is” basis, without any
 28 warranty or recourse, subject only to Court approval. The Buyer’s purchase of the Property is not

                                                       1
Case 2:19-bk-19146-WB          Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                 Desc
                               Main Document    Page 6 of 38


  1 subject to any contingencies other than entry of an order approving the sale and the closing of the sale.
  2 E.         Liens and Claims Against the Property and Proposed Treatment Thereof
  3            1.     Identity of Liens and Claims
  4            Debtor is informed and believes that the liens against the Property consist of the following:
  5    Lienholder                         Recordation Date                 Amount Owed
  6    Select Portfolio Servicing         10/31/2003                       $309,919.60
  7    Danco, Inc.                        4/4/2014                         $282,358.19

  8    Terra Nova Capital, Inc.           4/18/2014                        $25,110.00
       Franchise Tax Board                2/23/2012, 8/29/2012,            $132,980.72
  9
                                          7/2/2015
 10
       Internal Revenue Service           3/22/2017                        $19,750.40
 11
       Total                                                               $617,387.79
 12
               2.     Treatment of the Liens
 13
               Debtor intends to sell the Property to the Buyer free and clear of all liens and claims, with
 14
      those liens removed from the Property and the allowed amounts of certain liens in favor of the Select
 15
      Portfolio Servicing, Inc. (the “SPS”), Danco, Inc. (“Danco”), and Terra Nova Capital, Inc. (“Terra
 16
      Nova”), Franchise Tax Board (the “FTB”), and the Internal Revenue Service (the “IRS”) to be paid
 17
      through escrow as follows:
 18
               1.     Debtor proposes to pay through escrow, the allowable amount of the liens due to SPS,
 19
                      which is estimated to be $309,919.60 plus additional daily interest of approximately
 20
                      $24.22 per day commencing June 1, 2020;
 21
               2.     Debtor proposes to pay, through escrow, the allowable amount of the liens due to
 22
                      Danco, which is estimated to be $282,358.19 plus additional daily interest of
 23
                      approximately $79.06 per day commencing June 1, 2020;
 24
               3.     Debtor proposes to pay, through escrow, the allowable amount of the liens due to
 25
                      Terra Nova, which is estimated to be $25,110.00;
 26
               4.     Debtor proposes to pay, through escrow, all customary costs of sale;
 27
               5.     Debtor proposed to pay, through escrow, commissions totaling 5% of the sale price;
 28

                                                         2
Case 2:19-bk-19146-WB        Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                  Desc
                             Main Document    Page 7 of 38


  1          6.     Debtor proposes to pay, through escrow, the remaining net proceeds from the sale to
  2                 the FTB as a partial satisfaction of its lien which is estimated to be $110,471.59;
  3          7.     Debtor shall receive no proceeds from the sale.
  4          8.     The lien of the IRS in the approximate amount of $19,750.40 will not be paid as
  5                 proceeds are insufficient to satisfy the lien. However, the IRS shall retain its secured
  6                 lien on the Debtor’s remaining three pieces of real property.
  7 F.       Proposed Overbid Procedures
  8          Debtor requests that the Court approve the sale without overbid procedures.
  9 G.       Approval of Payment of Commissions to Real Estate Brokers Through Escrow
 10          Debtor also seeks an order from the Court authorizing escrow to pay a commission to the
 11 Broker in the amount of 5% of the sales price.
 12 H.       Good Faith Purchaser Status for Buyer
 13          Debtor also seeks a Court ruling that the party to whom the Court confirms the sale is a good
 14 faith purchaser for purposes of 11 U.S.C. § 363(m). The Property has been marketed through the
 15 retained broker. The Debtor has no connection with the Buyer and the Escrow Instructions were
 16 negotiated at arm’s length between third parties.
 17                                                     II.
 18                                         LEGAL ARGUMENT
 19 A.       The Court Should Approve the Sale of the Property Free and Clear of Liens and Claims
 20          1.     The Sale is Supported by Sound Business Judgment and is in the Best Interest of
 21                 the Estate and Its Creditors
 22          The proposed sale is an exercise of the sound business judgment of Debtor. Debtor believes
 23 that the proposed sale of the Property at the hearing is the best method by which to maximize the value
 24 of the estate’s interest in the Property. As detailed above, Debtor retained a licenced broker to list,
 25 market and aid in the sale of the Property. The broker’s efforts led to multiple interested parties and
 26 Debtor has selected Buyer as the highest offer. Debtor believes the sale price will be acceptable to the
 27 lienholders.
 28 ///

                                                        3
Case 2:19-bk-19146-WB         Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                   Desc
                              Main Document    Page 8 of 38


  1 B.       The Property May Be Sold Free and Clear of Liens and Claims
  2          Section 363(f) provides that, upon certain conditions, a Debtor may sell property free and clear
  3 of a lien or interest in such property. 11 U.S.C. § 363(f)(2) allows a property to be sold free and clear
  4 of liens by consent. Debtor believes that the lienholders will consent to the terms of the proposed sale.
  5 C.       Debtor Requests that the Court Find that the Buyer is a Good Faith Purchasers Pursuant
  6          to Section 363(m) of the Bankruptcy Code
  7          A sale of property is protected from the effect of reversal on appeal of the authorization to sell
  8 or lease as long as the Court finds that the purchaser acted in good faith and the appellant fails to
  9 obtain a stay of the sale. 11 U.S.C. § 363(m). A good faith purchaser is one who buys in good faith
 10 and for value. Ewell v. Diebert (In re Ewell), 958 F.2d 276, 281 (9th Cir. 1992). Although the Code
 11 does not define “good faith,” courts have provided guidance as to the appropriate factors to consider.
 12 See, id. (Lack of good faith generally shown by fraud, collusion between the purchaser and other
 13 bidders or the trustee, or an attempt to take grossly unfair advantage of other bidders). Thus, the good
 14 faith requirement focuses primarily on the disclosure of material sale terms and the absence of fraud
 15 or collusion between the purchaser and other bidders or the trustee (or, in this case, the Debtor). The
 16 Debtor has no connection with the Buyer, terms of the sale were negotiated at arms length between
 17 third parties. There is no fraud or collusion with respect to this transaction, and Debtor requests that
 18 the court make a finding that the confirmed buyer is a good faith purchasers of the Property within the
 19 meaning of section 363(m).
 20 D.       Debtor Requests that the Court Waive the Fourteen Day Stay as Set Forth in Bankruptcy
 21          Rule 6004((h)
 22          Rule 6004(h) of the Federal Rules of Bankruptcy Procedure provides, amount other things, that
 23 an order authorizing the sale of property is stayed until the expiration of fourteen days after entry of
 24 the order, unless the Court orders otherwise. Here, all parties with a potential lien, claim or interest
 25 in the Property have been service with notice of the sale and an opportunity to object, and the fourteen
 26 day waiting period could only operate to delay the closing of escrow. Under these circumstances, the
 27 court should waive the fourteen day stay of Bankruptcy Rule 6004(h) to permit the Purchaser to
 28 proceed with the close of escrow on the sale as soon as possible.

                                                         4
Case 2:19-bk-19146-WB     Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                     Desc
                          Main Document    Page 9 of 38


  1                                                CIII.
  2                                          CONCLUSION
  3       Based on the foregoing, Debtor respectfully requests this Court:
  4       1.     Confirm the proposed sale by Debtor of the Property, including all of the right, title and
  5              interest of the Debtor, to the Buyer on the terms indicated in the Escrow Instructions;
  6       2.     Direct that the sale be free and clear of all liens, claims and interests;
  7       3.     Authorize escrow to make the following payments from the proceeds of the sale:
  8              a.      The allowable amount of the liens due to SPS, which is estimated to be
  9                      $309,919.60 plus additional daily interest of approximately $24.22 per day
 10                      commencing June 1, 2020;
 11              b.      The allowable amount of the liens due to Danco, which is estimated to be
 12                      $282,358.19 plus additional daily interest of approximately $79.06 per day
 13                      commencing June 1, 2020;
 14              c.      The allowable amount of the liens due to Terra Nova, which is estimated to be
 15                      $25,110.00;
 16              d.      All customary costs of sale;
 17              e.      Commissions totaling 5% of the sale price;
 18              f.      The remaining net proceeds from the sale to the FTB as a partial satisfaction of
 19                      its lien which is estimated to be $110,471.59;
 20              g.      Debtor shall receive no proceeds from the sale.
 21              h.      The lien of the IRS in the approximate amount of $19,750.40 will not be paid
 22                      as proceeds are insufficient to satisfy the lien. However, the IRS shall retain
 23                      its secured lien on the Debtor’s remaining three pieces of real property.
 24       4.     Waive the fourteen day stay;
 25 ///
 26 ///
 27 ///
 28

                                                     5
Case 2:19-bk-19146-WB         Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35         Desc
                              Main Document    Page 10 of 38


  1          5.       Any such further relief as the Court deems just and proper.
  2 Dated:        6/23/20                                   Respectfully Submitted,
  3                                                         URE LAW FIRM
  4                                                    By: /s/ Thomas B. Ure
                                                          Thomas B. Ure
  5                                                       Attorney for Debtor
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                        6
Case 2:19-bk-19146-WB        Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                 Desc
                             Main Document    Page 11 of 38


  1                            DECLARATION OF CHRISTINA KIMBLE
  2   I, Christina Kimble, do hereby declare under penalty of perjury, that the following is true and
  3   correct to the best of my personal knowledge and if called upon to testify thereto, I could and would
  4   do so competently and truthfully.
  5          1.      I have been a licensed real estate agent since 2007 (License number 01395886).
  6          2.      On or about March 4 2020, I was retained by the seller of the real property commonly
  7                  known as 1320 West 53rd Street, Los Angeles, CA 90037 (hereinafter the
  8                  “Property”), and legally described as:
  9                  THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE
 10                  COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AND IS
 11                  DESCRIBED AS FOLLOWS:
 12                  Lot 188 of Vermont avenue villa Tract, in the City of Los Angeles,
 13                  State of California, as per Map recorded in Book 11, Page 37 of
 14                  Maps, in the Office of the County Recorder of said County.
 15          3.      Attached hereto, marked Exhibit “A” is a copy of the listing agreement.
 16          4.      After being hired, I marketed the Property using the traditional marketing tools,
 17                  including listing the Property on MLS, Zillow, and related public sites to expose the
 18                  property to as many possible buyers.
 19          5.      After receiving a number of offers, Seller selected Buyer as the best buyer when
 20                  factoring in the offer price and financial ability to close.
 21          6.      The agreed sales price is $775,000.00. Attached hereto, marked Exhibit “B” is a
 22                  copy of the Escrow Instructions.
 23          7.      After opening escrow, an Estimate Closing Statement was prepared by Escrow.
 24                  Attached hereto, marked Exhibit “C” is a true and correct copy of the Estimated
 25                  Closing Statement.
 26   ///
 27   ///
 28   ///
DocuSign Envelope ID: FB7AB7DB-46CA-44FD-BF16-77801C5A0DE7
            Case 2:19-bk-19146-WB            Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35               Desc
                                             Main Document    Page 12 of 38


                1            8.      To my actual knowledge none of the parties which submitted offers for the Subject
                2                    Property are affiliated in any way with the seller of the property.
                3   I declare under penalty of perjury that the foregoing is true and correct. Executed this day   25


                4        of June, 2020, at Los Angeles, California.
                5
                6                                            Christina Kimble
                7
                8
                9
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28



                                                                      -2-
Case 2:19-bk-19146-WB   Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35   Desc
                        Main Document    Page 13 of 38




                                 EXHIBIT A
DocuSign Envelope ID: 31E7A9ED-E21D-495D-932E-ECCF1C4D9574
                 Case 2:19-bk-19146-WB                             Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                                                 Desc
                                                                   Main Document    PageREGARDING
                                                                           DISCLOSURE    14 of 38
                                                                      REAL ESTATE AGENCY RELATIONSHIP
                                                                                        (Seller's Brokerage Firm to Seller)
                                                                                          (As required by the Civil Code)
                                                                                         (C.A.R. Form AD, Revised 12/18)

        (If checked) This form is being provided in connection with a transaction for a leasehold interest exceeding one year as per Civil Code
    section 2079.13(j), (k) and (l).
    When you enter into a discussion with a real estate agent regarding a real estate transaction, you should from the outset understand what
    type of agency relationship or representation you wish to have with the agent in the transaction.
    SELLER'S AGENT
    A Seller's agent under a listing agreement with the Seller acts as the agent for the Seller only. A Seller's agent or a subagent of that agent has
    the following affirmative obligations:
    To the Seller: A Fiduciary duty of utmost care, integrity, honesty and loyalty in dealings with the Seller.
    To the Buyer and the Seller:
           (a) Diligent exercise of reasonable skill and care in performance of the agent's duties.
           (b) A duty of honest and fair dealing and good faith.
           (c) A duty to disclose all facts known to the agent materially affecting the value or desirability of the property that are not known to, or
               within the diligent attention and observation of, the parties. An agent is not obligated to reveal to either party any confidential
               information obtained from the other party that does not involve the affirmative duties set forth above.
    BUYER'S AGENT
    A Buyer's agent can, with a Buyer's consent, agree to act as agent for the Buyer only. In these situations, the agent is not the Seller's agent,
    even if by agreement the agent may receive compensation for services rendered, either in full or in part from the Seller. An agent acting only for
    a Buyer has the following affirmative obligations:
    To the Buyer: A fiduciary duty of utmost care, integrity, honesty and loyalty in dealings with the Buyer.
    To the Buyer and the Seller:
           (a) Diligent exercise of reasonable skill and care in performance of the agent's duties.
           (b) A duty of honest and fair dealing and good faith.
           (c) A duty to disclose all facts known to the agent materially affecting the value or desirability of the property that are not known to, or
               within the diligent attention and observation of, the parties. An agent is not obligated to reveal to either party any confidential
               information obtained from the other party that does not involve the affirmative duties set forth above.
    AGENT REPRESENTING BOTH SELLER AND BUYER
    A real estate agent, either acting directly or through one or more salespersons and broker associates, can legally be the agent of both the
    Seller and the Buyer in a transaction, but only with the knowledge and consent of both the Seller and the Buyer.
    In a dual agency situation, the agent has the following affirmative obligations to both the Seller and the Buyer:
           (a) A fiduciary duty of utmost care, integrity, honesty and loyalty in the dealings with either the Seller or the Buyer.
           (b) Other duties to the Seller and the Buyer as stated above in their respective sections.
    In representing both Seller and Buyer, a dual agent may not, without the express permission of the respective party, disclose to the other party
    confidential information, including, but not limited to, facts relating to either the Buyer's or Seller's financial position, motivations, bargaining
    position, or other personal information that may impact price, including the Seller's willingness to accept a price less than the listing price or the
    Buyer's willingness to pay a price greater than the price offered.
    SELLER AND BUYER RESPONSIBILITIES
    Either the purchase agreement or a separate document will contain a confirmation of which agent is representing you and whether that agent is
    representing you exclusively in the transaction or acting as dual agent. Please pay attention to that confirmation to make sure it accurately
    reflects your understanding of your agent's role.
    The above duties of the agent in a real estate transaction do not relieve a Seller or Buyer from the responsibility to protect his or her own
    interests. You should carefully read all agreements to assure that they adequately express your understanding of the transaction. A real estate
    agent is a person qualified to advise about real estate. If legal or tax advice is desired, consult a competent professional.
    If you are a Buyer, you have the duty to exercise reasonable care to protect yourself, including as to those facts about the property which are
    known to you or within your diligent attention and observation.
    Both Sellers and Buyers should strongly consider obtaining tax advice from a competent professional because the federal and state tax
    consequences of a transaction can be complex and subject to change.
    Throughout your real property transaction you may receive more than one disclosure form, depending upon the number of agents assisting in
    the transaction. The law requires each agent with whom you have more than a casual relationship to present you with this disclosure form. You
    should read its contents each time it is presented to you, considering the relationship between you and the real estate agent in your specific
    transaction. This disclosure form includes the provisions of Sections 2079.13 to 2079.24, inclusive, of the Civil Code set forth on page
    2. Read it carefully. I/WE ACKNOWLEDGE RECEIPT OF A COPY OF THIS DISCLOSURE AND THE PORTIONS OF THE CIVIL CODE
    PRINTED ON THE BACK (OR A SEPARATE PAGE).
                                                                                                                              3/4/2020
         Buyer X Seller      Landlord      Tenant                                                                                                  Date
                                                     Corey Sims

         Buyer    Seller     Landlord      Tenant                                                                                                  Date

    Agent                                       Golden State Realtors Group                                                  DRE Lic. # 01234342
                                            Real Estate Broker (Firm)
    By                                                               DRE Lic. # 01395886                                                           Date 3/1/2020
                 (Salesperson or Broker-Associate, if any) Christina Palmer
    © 1991-2018, California Association of REALTORS®, Inc.
    AD REVISED 12/18 (PAGE 1 OF 2)
                           DISCLOSURE REGARDING REAL ESTATE AGENCY RELATIONSHIP (AD PAGE 1 OF 2)
    Golden State Realtors Group, 27525 Puerta Real Mission Viejo CA 92692                                                   Phone: 7147091394          Fax:           1320 W 53rd St
    Christina Kimble                             Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com
DocuSign Envelope ID: 31E7A9ED-E21D-495D-932E-ECCF1C4D9574
               Case 2:19-bk-19146-WB                  Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                                                          Desc
                                                      Main  Document
                                       CIVIL CODE SECTIONS 2079.13            Page 15
                                                                   ‒ 2079.24 (2079.16   of 38 ON THE FRONT)
                                                                                      APPEARS
    2079.13. As used in Sections 2079.7 and 2079.14 to 2079.24, inclusive, the following terms have the following meanings:
    (a) “Agent” means a person acting under provisions of Title 9 (commencing with Section 2295) in a real property transaction, and includes a person who is licensed
    as a real estate broker under Chapter 3 (commencing with Section 10130) of Part 1 of Division 4 of the Business and Professions Code, and under whose license
    a listing is executed or an offer to purchase is obtained. The agent in the real property transaction bears responsibility for that agent's salespersons or
    broker associates who perform as agents of the agent. When a salesperson or broker associate owes a duty to any principal, or to any buyer or seller who is not
    a principal, in a real property transaction, that duty is equivalent to the duty owed to that party by the broker for whom the salesperson or broker associate functions.
    (b) “Buyer” means a transferee in a real property transaction, and includes a person who executes an offer to purchase real property from a seller through an agent,
    or who seeks the services of an agent in more than a casual, transitory, or preliminary manner, with the object of entering into a real property transaction. “Buyer”
    includes vendee or lessee of real property. (c) “Commercial real property” means all real property in the state, except (1) single-family residential real property,
    (2) dwelling units made subject to Chapter 2 (commencing with Section 1940) of Title 5, (3) a mobilehome, as defined in Section 798.3, (4) vacant land, or
    (5) a recreational vehicle, as defined in Section 799.29. (d) “Dual agent” means an agent acting, either directly or through a salesperson or broker associate, as agent
    for both the seller and the buyer in a real property transaction. (e) “Listing agreement” means a written contract between a seller of real property and an agent,
    by which the agent has been authorized to sell the real property or to find or obtain a buyer, including rendering other services for which a real estate license
    is required to the seller pursuant to the terms of the agreement. (f) “Seller's agent” means a person who has obtained a listing of real property to act as an agent for
    compensation.(g) “Listing price” is the amount expressed in dollars specified in the listing for which the seller is willing to sell the real property through the seller's
    agent. (h) “Offering price” is the amount expressed in dollars specified in an offer to purchase for which the buyer is willing to buy the real property. (i) “Offer to
    purchase” means a written contract executed by a buyer acting through a buyer's agent that becomes the contract for the sale of the real property upon acceptance by
    the seller. (j) “Real property” means any estate specified by subdivision (1) or (2) of Section 761 in property, and includes (1) single-family residential property, (2)
    multiunit residential property with more than four dwelling units, (3) commercial real property, (4) vacant land, (5) a ground lease coupled with improvements, or (6) a
    manufactured home as defined in Section 18007 of the Health and Safety Code, or a mobilehome as defined in Section 18008 of the Health and Safety Code, when
    offered for sale or sold through an agent pursuant to the authority contained in Section 10131.6 of the Business and Professions Code. (k) “Real property transaction”
    means a transaction for the sale of real property in which an agent is retained by a buyer, seller, or both a buyer and seller to act in that transaction, and includes a
    listing or an offer to purchase. (l) “Sell,” “sale,” or “sold” refers to a transaction for the transfer of real property from the seller to the buyer and includes exchanges of
    real property between the seller and buyer, transactions for the creation of a real property sales contract within the meaning of Section 2985, and transactions for the
    creation of a leasehold exceeding one year's duration. (m) “Seller” means the transferor in a real property transaction and includes an owner who lists real property
    with an agent, whether or not a transfer results, or who receives an offer to purchase real property of which he or she is the owner from an agent on behalf of another.
    “Seller” includes both a vendor and a lessor of real property. (n) “Buyer's agent” means an agent who represents a buyer in a real property transaction.
    2079.14. A seller's agent and buyer's agent shall provide the seller and buyer in a real property transaction with a copy of the disclosure form specified in Section
    2079.16, and shall obtain a signed acknowledgment of receipt from that seller and buyer, except as provided in Section 2079.15, as follows: (a) The seller's agent, if
    any, shall provide the disclosure form to the seller prior to entering into the listing agreement. (b) The buyer's agent shall provide the disclosure form to the buyer as
    soon as practicable prior to execution of the buyer's offer to purchase. If the offer to purchase is not prepared by the buyer's agent, the buyer's agent shall present the
    disclosure form to the buyer not later than the next business day after receiving the offer to purchase from the buyer.
    2079.15. In any circumstance in which the seller or buyer refuses to sign an acknowledgment of receipt pursuant to Section 2079.14, the agent shall set forth, sign,
    and date a written declaration of the facts of the refusal.
    2079.16 Reproduced on Page 1 of this AD form.
    2079.17(a) As soon as practicable, the buyer's agent shall disclose to the buyer and seller whether the agent is acting in the real property transaction as the buyer's
    agent, or as a dual agent representing both the buyer and the seller. This relationship shall be confirmed in the contract to purchase and sell real property or in a
    separate writing executed or acknowledged by the seller, the buyer, and the buyer's agent prior to or coincident with execution of that contract by the buyer and the
    seller, respectively. (b) As soon as practicable, the seller's agent shall disclose to the seller whether the seller's agent is acting in the real property transaction as the
    seller's agent, or as a dual agent representing both the buyer and seller. This relationship shall be confirmed in the contract to purchase and sell real property or in a
    separate writing executed or acknowledged by the seller and the seller's agent prior to or coincident with the execution of that contract by the seller.
    CONFIRMATION: The following agency relationships are confirmed for this transaction:
           Seller's Brokerage Firm          DO NOT COMPLETE. SAMPLE ONLY                                                                      License Number ________________
           Is the broker of (check one):       the seller; or      both the buyer and seller. (dual agent)
           Seller's Agent                   DO NOT COMPLETE. SAMPLE ONLY                                                                      License Number ________________
           Is (check one):      the Seller's Agent. (salesperson or broker associate)           both the Buyer's and Seller's Agent. (dual agent)
           Buyer's Brokerage Firm           DO NOT COMPLETE. SAMPLE ONLY                                                                      License Number ________________
           Is the broker of (check one):       the buyer; or       both the buyer and seller. (dual agent)
           Buyer's Agent                    DO NOT COMPLETE. SAMPLE ONLY                                                                      License Number ________________
           Is (check one):      the Buyer's Agent. (salesperson or broker associate)            both the Buyer's and Seller's Agent. (dual agent)
    (d) The disclosures and confirmation required by this section shall be in addition to the disclosure required by Section 2079.14. An agent's duty to provide
    disclosure and confirmation of representation in this section may be performed by a real estate salesperson or broker associate affiliated with that broker.
    2079.18 (Repealed pursuant to AB-1289)
    2079.19 The payment of compensation or the obligation to pay compensation to an agent by the seller or buyer is not necessarily determinative of a particular
    agency relationship between an agent and the seller or buyer. A listing agent and a selling agent may agree to share any compensation or commission paid, or any
    right to any compensation or commission for which an obligation arises as the result of a real estate transaction, and the terms of any such agreement shall not
    necessarily be determinative of a particular relationship.
    2079.20 Nothing in this article prevents an agent from selecting, as a condition of the agent's employment, a specific form of agency relationship not specifically
    prohibited by this article if the requirements of Section 2079.14 and Section 2079.17 are complied with.
    2079.21 (a) A dual agent may not, without the express permission of the seller, disclose to the buyer any confidential information obtained from the seller. (b) A dual
    agent may not, without the express permission of the buyer, disclose to the seller any confidential information obtained from the buyer. (c) “Confidential information”
    means facts relating to the client's financial position, motivations, bargaining position, or other personal information that may impact price, such as the seller is willing to
    accept a price less than the listing price or the buyer is willing to pay a price greater than the price offered. (d) This section does not alter in any way the duty or
    responsibility of a dual agent to any principal with respect to confidential information other than price.
    2079.22 Nothing in this article precludes a seller's agent from also being a buyer's agent. If a seller or buyer in a transaction chooses to not be represented by an
    agent, that does not, of itself, make that agent a dual agent.
    2079.23 A contract between the principal and agent may be modified or altered to change the agency relationship at any time before the performance of the act
    which is the object of the agency with the written consent of the parties to the agency relationship.
    2079.24 Nothing in this article shall be construed to either diminish the duty of disclosure owed buyers and sellers by agents and their associate licensees,
    subagents, and employees or to relieve agents and their associate licensees, subagents, and employees from liability for their conduct in connection with acts
    governed by this article or for any breach of a fiduciary duty or a duty of disclosure.

    © 1991-2018, California Association of REALTORS®, Inc.
    THIS FORM HAS BEEN APPROVED BY THE CALIFORNIA ASSOCIATION OF REALTORS®. NO REPRESENTATION IS MADE AS TO THE LEGAL VALIDITY
    OR ACCURACY OF ANY PROVISION IN ANY SPECIFIC TRANSACTION. A REAL ESTATE BROKER IS THE PERSON QUALIFIED TO ADVISE ON REAL
    ESTATE TRANSACTIONS. IF YOU DESIRE LEGAL OR TAX ADVICE, CONSULT AN APPROPRIATE PROFESSIONAL.
              Published and Distributed by:
              REAL ESTATE BUSINESS SERVICES, LLC.
              a subsidiary of the California Association of REALTORS®
              525 South Virgil Avenue, Los Angeles, California 90020

    AD REVISED 12/18 (PAGE 2 OF 2)
                  DISCLOSURE REGARDING REAL ESTATE AGENCY RELATIONSHIP (AD PAGE 2 OF 2)
                                         Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com      1320 W 53rd St
DocuSign Envelope ID: 31E7A9ED-E21D-495D-932E-ECCF1C4D9574
                Case 2:19-bk-19146-WB                              Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                                               Desc
                                                                   Main Document    Page 16 of 38
                                                     POSSIBLE REPRESENTATION OF MORE THAN ONE BUYER
                                                           OR SELLER - DISCLOSURE AND CONSENT
                                                                                          (C.A.R. Form PRBS, Revised 12/18)

    A real estate broker (Broker), whether a corporation, partnership or sole proprietorship, may represent more than one buyer
    or seller. This multiple representation can occur through an individual licensed as a broker or salesperson or through different
    individual broker's or salespersons (associate licensees) acting under the Broker's license. The associate licensees may be
    working out of the same or different office locations.
    Multiple Buyers: Broker (individually or through its associate licensees) may be working with many prospective buyers at
    the same time. These prospective buyers may have an interest in, and make offers on, the same properties. Some of these
    properties may be listed with Broker and some may not. Broker will not limit or restrict any particular buyer from making an
    offer on any particular property whether or not Broker represents other buyers interested in the same property.
    Multiple Sellers: Broker (individually or through its associate licensees) may have listings on many properties at the same
    time. As a result, Broker will attempt to find buyers for each of those listed properties. Some listed properties may appeal to
    the same prospective buyers. Some properties may attract more prospective buyers than others. Some of these prospective
    buyers may be represented by Broker and some may not. Broker will market all listed properties to all prospective buyers
    whether or not Broker has another or other listed properties that may appeal to the same prospective buyers.
    Dual Agency: If Seller is represented by Broker, Seller acknowledges that broker may represent prospective buyers
    of Seller's property and consents to Broker acting as a dual agent for both seller and buyer in that transaction. If Buyer
    is represented by Broker, buyer acknowledges that Broker may represent sellers of property that Buyer is interested in
    acquiring and consents to Broker acting as a dual agent for both buyer and seller with regard to that property.
    In the event of dual agency, seller and buyer agree that: a dual agent may not, without the express permission of the
    respective party, disclose to the other party confidential information, including, but not limited to, facts relating to either the
    buyer's or seller's financial position, motivations, bargaining position, or other personal information that may impact price,
    including the seller's willingness to accept a price less than the listing price or the buyer's willingness to pay a price
    greater than the price offered; and except as set forth above, a dual agent is obligated to disclose known facts materially
    affecting the value or desirability of the Property to both parties.
    Offers not necessarily confidential: Buyer is advised that seller or listing agent may disclose the existence, terms, or
    conditions of buyer's offer unless all parties and their agent have signed a written confidentiality agreement. Whether any such
    information is actually disclosed depends on many factors, such as current market conditions, the prevailing practice in the real
    estate community, the listing agent's marketing strategy and the instructions of the seller.
    Buyer and seller understand that Broker may represent more than one buyer or more than one seller and even both buyer
    and seller on the same transaction and consents to such relationships.
    Seller and/or Buyer acknowledges reading and understanding this Possible Representation of More Than One
    Buyer or Seller - Disclosure and Consent and agrees to the agency possibilities disclosed.
    Seller                                                                                                                                     Corey Sims Date 3/4/2020
    Seller                                                                                                                                                Date
    Buyer                                                                                                                                                     Date
    Buyer                                                                                                                                                     Date
    Buyer's Brokerage Firm                                                                                                     DRE Lic #                      Date
    By                                                                                                                         DRE Lic #                      Date

    Seller's Brokerage Firm Golden State Realtors Group                                                                        DRE Lic # 01234342             Date
    By                                                                                                                         DRE Lic # 01395886             Date 3/1/2020
       Christina Palmer
    © 2018, California Association of REALTORS®, Inc. United States copyright law (Title 17 U.S. Code) forbids the unauthorized distribution, display and reproduction of this form,
    or any portion thereof, by photocopy machine or any other means, including facsimile or computerized formats.
    THIS FORM HAS BEEN APPROVED BY THE CALIFORNIA ASSOCIATION OF REALTORS® (C.A.R.). NO REPRESENTATION IS MADE AS TO THE LEGAL VALIDITY
    OR ACCURACY OF ANY PROVISION IN ANY SPECIFIC TRANSACTION. A REAL ESTATE BROKER IS THE PERSON QUALIFIED TO ADVISE ON REAL ESTATE
    TRANSACTIONS. IF YOU DESIRE LEGAL OR TAX ADVICE, CONSULT AN APPROPRIATE PROFESSIONAL.
    This form is made available to real estate professionals through an agreement with or purchase from the California Association of REALTORS®. It is not intended to identify
    the user as a REALTOR®. REALTOR® is a registered collective membership mark which may be used only by members of the NATIONAL ASSOCIATION OF REALTORS®
    who subscribe to its Code of Ethics.
               Published and Distributed by:
               REAL ESTATE BUSINESS SERVICES, LLC.
               a subsidiary of the California Association of REALTORS®
               525 South Virgil Avenue, Los Angeles, California 90020
    PRBS REVISED 12/18 (PAGE 1 OF 1)
                   POSSIBLE REPRESENTATION OF MORE THAN ONE BUYER OR SELLER (PRBS PAGE 1 OF 1)
    Golden State Realtors Group, 27525 Puerta Real Mission Viejo CA 92692                                                   Phone: 7147091394          Fax:           1320 W 53rd St
    Christina Kimble                             Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com
DocuSign Envelope ID: 31E7A9ED-E21D-495D-932E-ECCF1C4D9574
                Case 2:19-bk-19146-WB                              Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                                                   Desc
                                                                   Main Document    Page 17 of 38
                                                                   WIRE FRAUD AND ELECTRONIC FUNDS
                                                                          TRANSFER ADVISORY
                                                                                     (C.A.R. Form WFA, Revised 12/17)

    Property Address: 1320 W 53rd St, Los Angeles, CA 90037-3437                                                                                                      (“Property”).
    WIRE FRAUD AND ELECTRONIC FUNDS TRANSFERS ADVISORY:
    The ability to communicate and conduct business electronically is a convenience and reality in nearly all parts of our lives.
    At the same time, it has provided hackers and scammers new opportunities for their criminal activity. Many businesses
    have been victimized and the real estate business is no exception.
    While wiring or electronically transferring funds is a welcome convenience, we all need to exercise extreme caution.
    Emails attempting to induce fraudulent wire transfers have been received and have appeared to be legitimate. Reports
    indicate that some hackers have been able to intercept emailed transfer instructions, obtain account information and, by
    altering some of the data, redirect the funds to a different account. It also appears that some hackers were able to provide
    false phone numbers for verifying the wiring or funds transfer instructions. In those cases, the victim called the number
    provided to confirm the instructions, and then unwittingly authorized a transfer to somewhere or someone other than the
    intended recipient.
    ACCORDINGLY, YOU ARE ADVISED:
      1. Obtain phone numbers and account numbers only from Escrow Officers, Property Managers, or
         Landlords at the beginning of the transaction.
      2. DO NOT EVER WIRE OR ELECTRONICALLY TRANSFER FUNDS PRIOR TO CALLING TO
         CONFIRM THE TRANSFER INSTRUCTIONS. ONLY USE A PHONE NUMBER YOU WERE
         PROVIDED PREVIOUSLY. Do not use any different phone number or account number included
         in any emailed transfer instructions.
      3. Orally confirm the transfer instruction is legitimate and confirm the bank routing number,
         account numbers and other codes before taking steps to transfer the funds.
      4. Avoid sending personal information in emails or texts. Provide such information in person or
         over the telephone directly to the Escrow Officer, Property Manager, or Landlord.
      5. Take steps to secure the system you are using with your email account. These steps include
         creating strong passwords, using secure WiFi, and not using free services.
    If you believe you have received questionable or suspicious wire or funds transfer instructions, immediately notify your
    bank, and the other party, and the Escrow Office, Landlord, or Property Manager. The sources below, as well as others,
    can also provide information:
    Federal Bureau of Investigation: https://www.fbi.gov/; the FBI's IC3 at www.ic3.gov; or 310-477-6565
    National White Collar Crime Center: http://www.nw3c.org/
    On Guard Online: https://www.onguardonline.gov/
    NOTE: There are existing alternatives to electronic and wired fund transfers such as cashier's checks.
    By signing below, the undersigned acknowledge that each has read, understands and has received a
    copy of this Wire Fraud and Electronic Funds Transfer Advisory.
    Buyer/Tenant                                                                                                                                              Date
    Buyer/Tenant                                                                                                                                              Date
    Seller/Landlord                                                                                                                       Corey Sims Date 3/4/2020
    Seller/Landlord                                                                                                                                  Date
    ©2016-2017, California Association of REALTORS®, Inc. United States copyright law (Title 17 U.S. Code) forbids the unauthorized distribution, display and reproduction of
    this form, or any portion thereof, by photocopy machine or any other means, including facsimile or computerized formats.
    THIS FORM HAS BEEN APPROVED BY THE CALIFORNIA ASSOCIATION OF REALTORS®. NO REPRESENTATION IS MADE AS TO THE LEGAL VALIDITY OR
    ACCURACY OF ANY PROVISION IN ANY SPECIFIC TRANSACTION. A REAL ESTATE BROKER IS THE PERSON QUALIFIED TO ADVISE ON REAL ESTATE
    TRANSACTIONS. IF YOU DESIRE LEGAL OR TAX ADVICE, CONSULT AN APPROPRIATE PROFESSIONAL.
    This form is made available to real estate professionals through an agreement with or purchase from the California Association of REALTORS®. It is not intended to identify
    the user as a REALTOR®. REALTOR® is a registered collective membership mark which may be used only by members of the NATIONAL ASSOCIATION OF REALTORS®
    who subscribe to its Code of Ethics.
              Published and Distributed by:
              REAL ESTATE BUSINESS SERVICES, LLC.
              a subsidiary of the California Association of REALTORS®
              525 South Virgil Avenue, Los Angeles, California 90020
    WFA REVISED 12/17 (PAGE 1 OF 1)
                      WIRE FRAUD AND ELECTRONIC FUNDS TRANSFER ADVISORY (WFA PAGE 1 OF 1)
    Golden State Realtors Group, 27525 Puerta Real Mission Viejo CA 92692                                                   Phone: 7147091394          Fax:             1320 W 53rd St
    Christina Kimble                             Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com
DocuSign Envelope ID: 31E7A9ED-E21D-495D-932E-ECCF1C4D9574
                Case 2:19-bk-19146-WB                             Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                                                     Desc
                                                                  Main DocumentLISTING
                                                                  RESIDENTIAL      PageAGREEMENT
                                                                                        18 of 38
                                                                    (Exclusive Authorization and Right to Sell)
                                                                                 (C.A.R. Form RLA, Revised 12/19)

    Date Prepared: 02/28/2020

    1. EXCLUSIVE RIGHT TO SELL:                                                  Corey Sims                                         (“Seller”)
       hereby employs and grants                                    Golden State Realtors Group                                    (“Broker”)
       beginning (date)        February 28, 2020         and ending at 11:59 P.M. on (date)                                (“Listing Period”)
       the exclusive and irrevocable right to sell or exchange the real property described as 1320 W 53rd St
                                                                            , situated in                Los Angeles                   (City),
                Los Angeles             (County), California, 90037-3437 (Zip Code), Assessor's Parcel No. 5002005025 (“Property”).
          This Property is a manufactured (mobile) home. See addendum for additional terms.
          This Property is being sold as part of a probate, conservatorship or guardianship. See addendum for additional terms.
    2. LISTING PRICE AND TERMS:
       A. The listing price shall be: Seven Hundred Ninety-Nine Thousand
                                                                                               Dollars ($ 799,000.00                      ).
       B. Listing Terms:
                                                                                                                                            .
    3. COMPENSATION TO BROKER:
       Notice: The amount or rate of real estate commissions is not fixed by law. They are set by each Broker
       individually and may be negotiable between Seller and Broker (real estate commissions include all
       compensation and fees to Broker).
         A. Seller agrees to pay to Broker as compensation for services irrespective of agency relationship(s), either                        percent
            of the listing price (or if a purchase agreement is entered into, of the purchase price), or         $                                    ,
            AND                                                                                                                       , as follows:
            (1) If during the Listing Period, or any extension, Broker, cooperating broker, Seller or any other person procures a ready,
                 willing, and able buyer(s) whose offer to purchase the Property on any price and terms is accepted by Seller, provided the
                 Buyer completes the transaction or is prevented from doing so by Seller. (Broker is entitled to compensation whether any
                 escrow resulting from such offer closes during or after the expiration of the Listing Period, or any extension.)
         OR (2) If within               calendar days (a) after the end of the Listing Period or any extension; or (b) after any cancellation of this
                 Agreement, unless otherwise agreed, Seller enters into a contract to sell, convey, lease or otherwise transfer the Property to
                 anyone (“Prospective Buyer”) or that person's related entity: (i) who physically entered and was shown the Property during
                 the Listing Period or any extension by Broker or a cooperating broker; or (ii) for whom Broker or any cooperating broker
                 submitted to Seller a signed, written offer to acquire, lease, exchange or obtain an option on the Property. Seller, however,
                 shall have no obligation to Broker under paragraph 3A(2) unless, not later than the end of the Listing Period or any extension
                 or cancellation, Broker has given Seller a written notice of the names of such Prospective Buyers.
         OR (3) If, without Broker's prior written consent, the Property is withdrawn from sale, conveyed, leased, rented, otherwise
                 transferred, or made unmarketable by a voluntary act of Seller during the Listing Period, or any extension.
         B. If completion of the sale is prevented by a party to the transaction other than Seller, then compensation which otherwise would have
            been earned under paragraph 3A shall be payable only if and when Seller collects damages by suit, arbitration, settlement or
            otherwise, and then in an amount equal to the lesser of one-half of the damages recovered or the above compensation, after first
            deducting title and escrow expenses and the expenses of collection, if any.
         C. In addition, Seller agrees to pay Broker:                                                                                              .
         D. Seller has been advised of Broker's policy regarding cooperation with, and the amount of compensation offered to, other brokers.
            (1) Broker is authorized to cooperate with and compensate brokers participating through the multiple listing service(s) ("MLS")
                 by offering to MLS brokers out of Broker's compensation specified in 3A, either                                      percent of the
                 purchase price, or $                                        .
            (2) Broker is authorized to cooperate with and compensate brokers operating outside the MLS as per Broker's policy.
         E. Seller hereby irrevocably assigns to Broker the above compensation from Seller's funds and proceeds in escrow. Broker may
            submit this Agreement, as instructions to compensate Broker pursuant to paragraph 3A, to any escrow regarding the Property
            involving Seller and a buyer, Prospective Buyer or other transferee.
         F. (1) Seller represents that Seller has not previously entered into a listing agreement with another broker regarding the Property,
                 unless specified as follows:                                                                                                      .
            (2) Seller warrants that Seller has no obligation to pay compensation to any other broker regarding the Property unless the
                 Property is transferred to any of the following individuals or entities:
                                                                                                                                                    .
            (3) If the Property is sold to anyone listed above during the time Seller is obligated to compensate another broker: (i) Broker is
                 not entitled to compensation under this Agreement; and (ii) Broker is not obligated to represent Seller in such transaction.


    © 2019, California Association of REALTORS®, Inc.                                                                   Seller's Initials    (                )   (       )
    RLA REVISED 12/19 (PAGE 1 OF 5)
                            RESIDENTIAL LISTING AGREEMENT - EXCLUSIVE (RLA PAGE 1 OF 5)
    Golden State Realtors Group, 27525 Puerta Real Mission Viejo CA 92692                                                   Phone: 7147091394          Fax:              1320 W 53rd St
    Christina Kimble                             Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com
DocuSign Envelope ID: 31E7A9ED-E21D-495D-932E-ECCF1C4D9574
             Case 2:19-bk-19146-WB           Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35 Desc
                                             Main   Document
    Property Address: 1320 W 53rd St, Los Angeles, CA 90037-3437
                                                                 Page 19 of 38            Date: 02/28/2020
    4. A. ITEMS EXCLUDED AND INCLUDED: Unless otherwise specified in a real estate purchase agreement, all fixtures and fittings
          that are attached to the Property are included, and personal property items are excluded, from the purchase price.
          ADDITIONAL ITEMS EXCLUDED:                                                                                                            .
          ADDITIONAL ITEMS INCLUDED:                                                                                                            .
          Seller intends that the above items be excluded or included in offering the Property for sale, but understands that: (i) the
          purchase agreement supersedes any intention expressed above and will ultimately determine which items are excluded and
          included in the sale; and (ii) Broker is not responsible for and does not guarantee that the above exclusions and/or inclusions will be
          in the purchase agreement.
       B. (1) Leased Or Not Owned Items: The following items are leased or not owned by Seller:
              Solar power system            Alarm system                Propane tank          Water Softener
              Other
          (2) Liened Items: The following items have been financed and a lien has been placed on the Property to secure payment:
              Solar power system            Windows or doors            Heating/Ventilation/Air conditioning system
              Other
          Seller will provide to Buyer, as part of the sales agreement, copies of lease documents, or other documents obligating Seller to
          pay for any such leased or liened item.
    5. MULTIPLE LISTING SERVICE:
       A. Broker is a participant/subscriber to                                   Multiple Listing Service (MLS) and possibly others. Unless
          otherwise instructed in writing the Property will be listed with the MLS(s) specified above. That MLS is (or if checked        is not)
          the primary MLS for the geographic area of the Property. All terms of the transaction, including sales price and financing, if
          applicable, (i) will be provided to the MLS in which the property is listed for publication, dissemination and use by persons and
          entities on terms approved by the MLS and (ii) may be provided to the MLS even if the Property was not listed with the MLS.
          Seller consents to Broker providing a copy of this listing agreement to the MLS if required by the MLS.

                  BENEFITS OF USING THE MLS; IMPACT OF OPTING OUT OF THE MLS; PRESENTING ALL OFFERS

    WHAT IS AN MLS? The MLS is a database of properties for sale that is available and disseminated to and accessible by all other real
    estate agents who are participants or subscribers to the MLS. Property information submitted to the MLS describes the price, terms and
    conditions under which the Seller's property is offered for sale (including but not limited to the listing broker's offer of compensation to
    other brokers). It is likely that a significant number of real estate practitioners in any given area are participants or subscribers to the
    MLS. The MLS may also be part of a reciprocal agreement to which other multiple listing services belong. Real estate agents belonging
    to other multiple listing services that have reciprocal agreements with the MLS also have access to the information submitted to the
    MLS. The MLS may further transmit listing information to Internet sites that post property listings online.
    EXPOSURE TO BUYERS THROUGH MLS: Listing property with an MLS exposes a seller's property to all real estate agents and
    brokers (and their potential buyer clients) who are participants or subscribers to the MLS or a reciprocating MLS.
    CLOSED/PRIVATE LISTING CLUBS OR GROUPS: Closed or private listing clubs or groups are not the same as the MLS. The MLS
    referred to above is accessible to all eligible real estate licensees and provides broad exposure for a listed property. Private or closed
    listing clubs or groups of licensees may have been formed outside the MLS. Private or closed listing clubs or groups are accessible to a
    more limited number of licensees and generally offer less exposure for listed property. Whether listing property through a closed, private
    network - and excluding it from the MLS - is advantageous or disadvantageous to a seller, and why, should be discussed with the agent
    taking the Seller's listing.
    NOT LISTING PROPERTY IN A LOCAL MLS: If the Property is listed in an MLS which does not cover the geographic area where the
    Property is located then real estate agents and brokers working that territory, and Buyers they represent looking for property in the
    neighborhood, may not be aware the Property is for sale.
    OPTING OUT OF MLS: If Seller elects to exclude the Property from the MLS, Seller understands and acknowledges that: (a) real
    estate agents and brokers from other real estate offices, and their buyer clients, who have access to that MLS may not be aware that
    Seller's Property is offered for sale; (b) Information about Seller's Property will not be transmitted from the MLS to various real estate
    Internet sites that are used by the public to search for property listings; (c) real estate agents, brokers and members of the public may
    be unaware of the terms and conditions under which Seller is marketing the Property.
    REDUCTION IN EXPOSURE: Any reduction in exposure of the Property may lower the number of offers and negatively impact the
    sales price.
    PRESENTING ALL OFFERS: Seller understands that Broker must present all offers received for Seller's Property unless Seller gives
    Broker written instructions to the contrary.


                      Seller's Initials (                  )(                 )                           Broker's/Agent's Initials (             )(                  )



                                                                                                               Seller's Initials    (    )   (                    )
    RLA REVISED 12/19 (PAGE 2 OF 5)
                            RESIDENTIAL LISTING AGREEMENT - EXCLUSIVE (RLA PAGE 2 OF 5)
                                 Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com           1320 W 53rd St
DocuSign Envelope ID: 31E7A9ED-E21D-495D-932E-ECCF1C4D9574
              Case 2:19-bk-19146-WB          Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                                                           Desc
                                             Main   Document
    Property Address: 1320 W 53rd St, Los Angeles, CA 90037-3437
                                                                 Page 20 of 38

         B. MLS rules generally provide that residential real property and vacant lot listings be submitted to the MLS within 2 days or some
             other period of time after all necessary signatures have been obtained on the listing agreement. Broker will not have to submit
             this listing to the MLS if, within that time, Broker submits to the MLS an appropriate form signed by Seller.
                 Seller elects to exclude the Property from the MLS as provided by C.A.R. Form SELM or the local equivalent form.
         C. MLS rules allow MLS data to be made available by the MLS to additional Internet sites unless Broker gives the MLS instructions
             to the contrary. Seller acknowledges that for any of the below opt-out instructions to be effective, Seller must make them on a
             separate instruction to Broker signed by Seller. Specific information that can be excluded from the Internet as permitted by (or in
             accordance with) the MLS is as follows:
             (1) Property Availability On The MLS; Address On the MLS: Seller can instruct Broker to have the MLS not display the
             Property or the Property address on the Internet. Seller understands that either of these opt-outs would mean consumers
             searching for listings on the Internet may not see the Property or Property's address in response to their search.
             (2) Feature Opt-Outs: Seller can instruct Broker to advise the MLS that Seller does not want visitors to MLS Participant or
             Subscriber Websites or Electronic Displays that display the Property listing to have the features below. Seller understands (i)
             that these opt-outs apply only to Websites or Electronic Displays of MLS Participants and Subscribers who are real estate broker
             and agent members of the MLS; (ii) that other Internet sites may or may not have the features set forth herein; and (iii) that
             neither Broker nor the MLS may have the ability to control or block such features on other Internet sites.
             (a) Comments And Reviews: The ability to write comments or reviews about the Property on those sites; or the ability to link to
             another site containing such comments or reviews if the link is in immediate conjunction with the Property display.
             (b) Automated Estimate Of Value: The ability to create an automated estimate of value or to link to another site containing
             such an estimate of value if the link is in immediate conjunction with the Property display.          Seller elects to opt out of certain
             Internet features as provided by C.A.R. Form SELI or the local equivalent form.
    6.   SELLER REPRESENTATIONS: Seller represents that, unless otherwise specified in writing, Seller is unaware of: (i) any Notice of
         Default recorded against the Property; (ii) any delinquent amounts due under any loan secured by, or other obligation affecting, the
         Property; (iii) any bankruptcy, insolvency or similar proceeding affecting the Property; (iv) any litigation, arbitration, administrative
         action, government investigation or other pending or threatened action that affects or may affect the Property or Seller's ability to
         transfer it; and (v) any current, pending or proposed special assessments affecting the Property. Seller shall promptly notify Broker
         in writing if Seller becomes aware of any of these items during the Listing Period or any extension thereof.
    7.   BROKER'S AND SELLER'S DUTIES:
         A. Broker agrees to exercise reasonable effort and due diligence to achieve the purposes of this Agreement. Unless Seller gives
             Broker written instructions to the contrary, Broker is authorized, but not required, to (i) order reports and disclosures including
             those specified in 7C as necessary, (ii) advertise and market the Property by any method and in any medium selected by
             Broker, including MLS and the Internet, and, to the extent permitted by these media, control the dissemination of the information
             submitted to any medium; and (iii) disclose to any real estate licensee making an inquiry the receipt of any offers on the Property
             and the offering price of such offers.
         B. Seller agrees to consider offers presented by Broker, and to act in good faith to accomplish the sale of the Property by, among
             other things, making the Property available for showing at reasonable times and, subject to paragraph 3F, referring to Broker all
             inquiries of any party interested in the Property. Seller is responsible for determining at what price to list and sell the Property.
         C. Investigations and Reports: Seller agrees, within 5 (or        ) Days of the beginning date of this Agreement, to pay for the following
             pre-sale reports:       Structural Pest Control         General Property Inspection           Homeowners Association Documents
                 Other                                                                                                                             .
         D. Seller further agrees to indemnify, defend and hold Broker harmless from all claims, disputes, litigation, judgments attorney fees
             and costs arising from any incorrect or incomplete information supplied by Seller, or from any material facts that Seller knows
             but fails to disclose including dangerous or hidden conditions on the Property.
    8.   DEPOSIT: Broker is authorized to accept and hold on Seller's behalf any deposits to be applied toward the purchase price.
    9.   AGENCY RELATIONSHIPS:
         A. Disclosure: The Seller acknowledges receipt of a X “Disclosure Regarding Real Estate Agency Relationships” (C.A.R. Form AD).
         B. Seller Representation: Broker shall represent Seller in any resulting transaction, except as specified in paragraph 3F.
         C. Possible Dual Agency With Buyer: Depending upon the circumstances, it may be necessary or appropriate for Broker to act
             as an agent for both Seller and buyer, exchange party, or one or more additional parties (“Buyer”). Broker shall, as soon as
             practicable, disclose to Seller any election to act as a dual agent representing both Seller and Buyer. If a Buyer is procured
             directly by Broker or an associate-licensee in Broker's firm, Seller hereby consents to Broker acting as a dual agent for Seller
             and Buyer. In the event of an exchange, Seller hereby consents to Broker collecting compensation from additional parties for
             services rendered, provided there is disclosure to all parties of such agency and compensation. Seller understands and agrees
             that: a dual agent may not, without the express permission of the respective party, disclose to the other party confidential
             information, including, but not limited to, facts relating to either the Buyer's or Seller's financial position, motivations, bargaining
             position, or other personal information that may impact price, including the Seller's willingness to accept a price less than the
             listing price or the Buyer's willingness to pay a price greater than the price offered; and except as set forth above, a dual agent is
             obligated to disclose known facts materially affecting the value or desirability of the Property to both parties.



                                                                                                               Seller's Initials    (    )   (                    )
    RLA REVISED 12/19 (PAGE 3 OF 5)
                            RESIDENTIAL LISTING AGREEMENT - EXCLUSIVE (RLA PAGE 3 OF 5)
                                 Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com           1320 W 53rd St
DocuSign Envelope ID: 31E7A9ED-E21D-495D-932E-ECCF1C4D9574
             Case 2:19-bk-19146-WB           Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                                                          Desc
                                             Main   Document
    Property Address: 1320 W 53rd St, Los Angeles, CA 90037-3437 Page 21 of 38
        D. Confirmation: Broker shall confirm the agency relationship described above, or as modified, in writing, prior to or concurrent
            with Seller's execution of a purchase agreement.
        E. Potentially Competing Sellers and Buyers: Seller understands that Broker may have or obtain listings on other properties,
            and that potential buyers may consider, make offers on, or purchase through Broker, property the same as or similar to Seller's
            Property. Seller consents to Broker's representation of sellers and buyers of other properties before, during and after the end of
            this Agreement. Seller acknowledges receipt of a X “Possible Representation of More than One Buyer or Seller - Disclosure and
            Consent” (C.A.R. Form PRBS).
    10. SECURITY, INSURANCE, SHOWINGS, AUDIO AND VIDEO: Broker is not responsible for loss of or damage to personal or real
        property, or person, whether attributable to use of a keysafe/lockbox, a showing of the Property, or otherwise. Third parties, including,
        but not limited to, appraisers, inspectors, brokers and prospective buyers, may have access to, and take videos and photographs of,
        the interior of the Property. Seller agrees: (i) to take reasonable precautions to safeguard and protect valuables that might be
        accessible during showings of the Property; and (ii) to obtain insurance to protect against these risks. Broker does not maintain
        insurance to protect Seller. Persons visiting the Property may not be aware that they could be recorded by audio or visual devices
        installed by Seller (such as "nanny cams" and hidden security cameras). Seller is advised to post notice disclosing the existence of
        security devices.
    11. PHOTOGRAPHS AND INTERNET ADVERTISING:
        A. In order to effectively market the Property for sale it is often necessary to provide photographs, virtual tours and other media to
            buyers. Seller agrees (or       if checked, does not agree) that Broker or others may photograph or otherwise electronically
            capture images of the exterior and interior of the Property (“Images”) for static and/or virtual tours of the Property by buyers and
            others for use on Broker's website, the MLS, and other marketing materials and sites. Seller acknowledges that if Broker
            engages third parties to capture and/or reproduce and display Images, the agreement between Broker and those third parties
            may provide such third parties with certain rights to those Images. The rights to the Images may impact Broker's control or lack
            of control of future use of the Images. If Seller is concerned, Seller should request that Broker provide any third parties'
            agreement impacting the Images. Seller also acknowledges that once Images are placed on the Internet neither Broker nor
            Seller has control over who can view such Images and what use viewers may make of the Images, or how long such Images
            may remain available on the Internet. Seller further assigns any rights in all Images to the Broker and agrees that such Images
            are the property of Broker and that Broker may use such Images for advertising, including post sale and for Broker's business
            in the future.
        B. Seller acknowledges that prospective buyers and/or other persons coming onto the property may take photographs, videos or
            other images of the property. Seller understands that Broker does not have the ability to control or block the taking and use of
            Images by any such persons. (If checked )         Seller instructs Broker to publish in the MLS that taking of Images is limited to
            those persons preparing Appraisal or Inspection reports. Seller acknowledges that unauthorized persons may take images who
            do not have access to or have not read any limiting instruction in the MLS or who take images regardless of any limiting
            instruction in the MLS. Once Images are taken and/or put into electronic display on the Internet or otherwise, neither Broker nor
            Seller has control over who views such Images nor what use viewers may make of the Images.
    12. KEYSAFE/LOCKBOX: A keysafe/lockbox is designed to hold a key to the Property to permit access to the Property by Broker,
        cooperating brokers, MLS participants, their authorized licensees and representatives, authorized inspectors, and accompanied
        prospective buyers. Broker, cooperating brokers, MLS and Associations/Boards of REALTORS® are not insurers against injury,
        theft, loss, vandalism or damage attributed to the use of a keysafe/lockbox. Seller does (or if checked        does not) authorize Broker
        to install a keysafe/lockbox. If Seller does not occupy the Property, Seller shall be responsible for obtaining occupant(s)' written
        permission for use of a keysafe/lockbox (C.A.R. Form KLA).
    13. SIGN: Seller does (or if checked does not) authorize Broker to install a FOR SALE/SOLD sign on the Property.
    14. EQUAL HOUSING OPPORTUNITY: The Property is offered in compliance with federal, state and local anti-discrimination laws.
    15. ATTORNEY FEES: In any action, proceeding or arbitration between Seller and Broker to enforce the compensation provisions of this
        Agreement, the prevailing Seller or Broker shall be entitled to reasonable attorney fees and costs from the non-prevailing Seller or
        Broker, except as provided in paragraph 19A.
    16. ADDITIONAL TERMS: REO Advisory Listing (C.A.R. Form REOL) Short Sale Information and Advisory (C.A.R. Form SSIA)
           Trust Advisory (C.A.R. Form TA)
           Seller intends to include a contingency to purchase a replacement property as part of any resulting transaction




    17. MANAGEMENT APPROVAL: If an associate-licensee in Broker's office (salesperson or broker-associate) enters into this Agreement
        on Broker's behalf, and Broker or Manager does not approve of its terms, Broker or Manager has the right to cancel this Agreement, in
        writing, within 5 Days After its execution.
    18. SUCCESSORS AND ASSIGNS: This Agreement shall be binding upon Seller and Seller's successors and assigns.
    19. DISPUTE RESOLUTION:
        A. MEDIATION: Seller and Broker agree to mediate any dispute or claim arising between them regarding the obligation to pay
            compensation under this Agreement, before resorting to arbitration or court action. Mediation fees, if any, shall be divided
            equally among the parties involved. If, for any disputeor claim to which this paragraph applies, any party (i) commences an
                                                                                                              Seller's Initials    (    )   (                    )
    RLA REVISED 12/19 (PAGE 4 OF 5)
                            RESIDENTIAL LISTING AGREEMENT - EXCLUSIVE (RLA PAGE 4 OF 5)
                                Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com           1320 W 53rd St
DocuSign Envelope ID: 31E7A9ED-E21D-495D-932E-ECCF1C4D9574
               Case 2:19-bk-19146-WB         Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                                                                      Desc
                                             Main   Document
    Property Address: 1320 W 53rd St, Los Angeles, CA 90037-3437 Page 22 of 38
            action without first attempting to resolve the matter through mediation, or (ii) before commencement of an action, refuses to
            mediate after a request has been made, then that party shall not be entitled to recover attorney fees, even if they would
            otherwise be available to that party in any such action. Exclusions from this mediation agreement are specified in
            paragraph 19B.
        B. ADDITIONAL MEDIATION TERMS: The following matters shall be excluded from mediation: (i) a judicial or non-judicial
            foreclosure or other action or proceeding to enforce a deed of trust, mortgage or installment land sale contract as
            defined in Civil Code §2985; (ii) an unlawful detainer action; (iii) the filing or enforcement of a mechanic's lien; and (iv)
            any matter that is within the jurisdiction of a probate, small claims or bankruptcy court. The filing of a court action to
            enable the recording of a notice of pending action, for order of attachment, receivership, injunction, or other
            provisional remedies, shall not constitute a waiver or violation of the mediation provisions.
        C. ADVISORY: If Seller and Broker desire to resolve disputes arising between them through arbitration rather than court, they can
            document their agreement by attaching and signing an Arbitration Agreement (C.A.R. Form ARB).
    20. ENTIRE AGREEMENT: All prior discussions, negotiations and agreements between the parties concerning the subject matter of
        this Agreement are superseded by this Agreement, which constitutes the entire contract and a complete and exclusive expression of
        their agreement, and may not be contradicted by evidence of any prior agreement or contemporaneous oral agreement. If any
        provision of this Agreement is held to be ineffective or invalid, the remaining provisions will nevertheless be given full force and
        effect. This Agreement and any supplement, addendum or modification, including any photocopy or facsimile, may be executed in
        counterparts.
    21. OWNERSHIP, TITLE AND AUTHORITY: Seller warrants that: (i) Seller is the owner of the Property; (ii) no other persons or entities
        have title to the Property; and (iii) Seller has the authority to both execute this Agreement and sell the Property. Exceptions to
        ownership, title and authority are as follows:
                                                                                                                                          .
         REPRESENTATIVE CAPACITY: This Listing Agreement is being signed for Seller by an individual acting in a Representative
    Capacity as specified in the attached Representative Capacity Signature Disclosure (C.A.R. Form RCSD-S). Wherever the signature or
    initials of the representative identified in the RCSD appear on this Agreement or any related documents, it shall be deemed to be in a
    representative capacity for the entity described and not in an individual capacity, unless otherwise indicated. Seller (i) represents that
    the entity for which the individual is signing already exists and (ii) shall Deliver to Broker, within 3 Days After Execution of this
    Agreement, evidence of authority to act (such as but not limited to: applicable trust document, or portion thereof, letters testamentary,
    court order, power of attorney, resolution, or formation documents of the business entity).

    By signing below, Seller acknowledges that Seller has read, understands, received a copy of and agrees to the terms of this
    Agreement.

    Seller                                                                                                                       Corey Sims Date 3/4/2020
             Corey Sims
    Address p o box 2545                                                                City Gardena                    State CA                            Zip 90247
    Telephone                                           Fax                                      E-mail neutralground03@yahoo.com

    Seller                                                                                                                                        Date

    Address                                                                             City                                              State             Zip
    Telephone                                           Fax                                           E-mail

         Additional Signature Addendum attached (C.A.R. Form ASA)

    Real Estate Broker (Firm) Golden State Realtors Group                                                                              DRE Lic. # 01234342
    Address 27525 Puerta Real Ste 226                                                   City Mission Viejo                              State CA         Zip 92691

    By                                                  Tel.(714)709-1394              E-mail soldbyms.chris@gmail.com DRE Lic.# 01395886                      Date 3/1/2020
         Christina Palmer
    By                                                  Tel.                           E-mail                                          DRE Lic.#               Date


      Two Brokers with different companies are co-listing the Property. Co-listing Broker information is on the attached Additional Broker
    Acknowledgement (C.A.R. Form ABA).
    © 2019 California Association of REALTORS®, Inc. United States copyright law (Title 17 U.S. Code) forbids the unauthorized distribution, display and reproduction of this form, or
    any portion thereof, by photocopy machine or any other means, including facsimile or computerized formats.
    THIS FORM HAS BEEN APPROVED BY THE CALIFORNIA ASSOCIATION OF REALTORS® (C.A.R.). NO REPRESENTATION IS MADE AS TO THE LEGAL VALIDITY OR
    ACCURACY OF ANY PROVISION IN ANY SPECIFIC TRANSACTION. A REAL ESTATE BROKER IS THE PERSON QUALIFIED TO ADVISE ON REAL ESTATE
    TRANSACTIONS. IF YOU DESIRE LEGAL OR TAX ADVICE, CONSULT AN APPROPRIATE PROFESSIONAL.
    This form is made available to real estate professionals through an agreement with or purchase from the California Association of REALTORS®. It is not intended to identify the
    user as a REALTOR®. REALTOR® is a registered collective membership mark which may be used only by members of the NATIONAL ASSOCIATION OF REALTORS® who
    subscribe to its Code of Ethics.
              Published and Distributed by:
              REAL ESTATE BUSINESS SERVICES, LLC.
              a subsidiary of the California Association of REALTORS®
              525 South Virgil Avenue, Los Angeles, California 90020
    RLA REVISED 12/19 (PAGE 5 OF 5)
                            RESIDENTIAL LISTING AGREEMENT - EXCLUSIVE (RLA PAGE 5 OF 5)
                                       Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com               1320 W 53rd St
DocuSign Envelope ID: 31E7A9ED-E21D-495D-932E-ECCF1C4D9574
                Case 2:19-bk-19146-WB                              Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                                                 Desc
                                                                   Main Document    Page 23 of 38
                                                                       SELLER'S ADVISORY
                                                                             (C.A.R. Form SA, Revised 12/15)



    Property Address: 1320 W 53rd St, Los Angeles, CA 90037-3437                                                                                                    ("Property")

    1. INTRODUCTION: Selling property in California is a process that involves many steps. From start to finish, it could take anywhere
       from a few weeks to many months, depending upon the condition of your Property, local market conditions and other factors. You
       have already taken an important first step by listing your Property for sale with a licensed real estate broker. Your broker will help
       guide you through the process and may refer you to other professionals, as needed. This advisory addresses many things you may
       need to think about and do as you market your Property. Some of these things are requirements imposed upon you, either by law or
       by the listing or sale contract. Others are simply practical matters that may arise during the process. Please read this document
       carefully and, if you have any questions, ask your broker or appropriate legal or tax advisor for help.
    2. DISCLOSURES:
       A. General Disclosure Duties: You must affirmatively disclose to the buyer, in writing, any and all known facts that materially affect
           the value or desirability of your Property. You must disclose these facts whether or not asked about such matters by the buyer, any
           broker, or anyone else. This duty to disclose applies even if the buyer agrees to purchase your Property in its present condition
           without requiring you to make any repairs. If you do not know what or how to disclose, you should consult a real estate attorney in
           California of your choosing. Broker cannot advise you on the legal sufficiency of any disclosures you make. If the Property you are
           selling is a residence with one to four units except for certain subdivisions, your broker also has a duty to conduct a reasonably
           competent and diligent visual inspection of the accessible areas and to disclose to a buyer all adverse material facts that the
           inspection reveals. If your broker discovers something that could indicate a problem, your broker must advise the buyer.
       B. Statutory Duties: (For one-to-four Residential Units):
           (1) You must timely prepare and deliver to the buyer, among other things, a Real Estate Transfer Disclosure Statement ("TDS"),
                and a Natural Hazard Disclosure Statement ("NHD"). You have a legal obligation to honestly and completely fill out the TDS
                form in its entirety. (Many local entities or organizations have their own supplement to the TDS that you may also be asked to
                complete.) The NHD is a statement indicating whether your Property is in certain designated flood, fire or earthquake/seismic
                hazard zones. Third-party professional companies can help you with this task.
           (2) Depending upon the age and type of construction of your Property, you may also be required to provide and, in certain cases
                you can receive limited legal protection by providing, the buyer with booklets entitled "The Homeowner's Guide to Earthquake
                Safety," "The Commercial Property Owner's Guide to Earthquake Safety," "Protect Your Family From Lead in Your Home" and
                "Environmental Hazards: A Guide For Homeowners and Buyers." Some of these booklets may be packaged together for your
                convenience. The earthquake guides ask you to answer specific questions about your Property's structure and preparedness
                for an earthquake. If you are required to supply the booklet about lead, you will also be required to disclose to the buyer any
                known lead-based paint and lead-based paint hazards on a separate form. The environmental hazards guide informs the
                buyer of common environmental hazards that may be found in properties.
           (3) If you know that your property is: (i) located within one mile of a former military ordnance location; or (ii) in or affected by a
                zone or district allowing manufacturing, commercial or airport use, you must disclose this to the buyer. You are also required to
                make a good faith effort to obtain and deliver to the buyer a disclosure notice from the appropriate local agency(ies) about any
                special tax levied on your Property pursuant to the Mello-Roos Community Facilities Act, the Improvement Bond Act of 1915,
                and a notice concerning the contractual assessment provided by section 5898.24 of the Streets And Highways Code
                (collectively, “Special Tax Disclosures”).
           (4) If the TDS, NHD, or lead, military ordnance, commercial zone or Special Tax Disclosures are provided to a buyer after you
                accept that buyer's offer, the buyer will have 3 days after delivery (or 5 days if mailed) to terminate the offer, which is why it is
                extremely important to complete these disclosures as soon as possible. There are certain exemptions from these statutory
                requirements; however, if you have actual knowledge of any of these items, you may still be required to make a disclosure as
                the items can be considered material facts.
       C. Death and Other Disclosures: Many buyers consider death on real property to be a material fact in the purchase of property. In
           some situations, it is advisable to disclose that a death occurred or the manner of death; however, California Civil Code Section
           1710.2 provides that you have no disclosure duty "where the death has occurred more than three years prior to the date the
           transferee offers to purchase, lease, or rent the real property, or [regardless of the date of occurrence] that an occupant of that
           property was afflicted with, or died from, Human T-Lymphotropic Virus Type III/Lymphadenopathy-Associated Virus." This law
           does not "immunize an owner or his or her agent from making an intentional misrepresentation in response to a direct inquiry from a
           transferee or a prospective transferee of real property, concerning deaths on the real property."
       D. Condominiums and Other Common Interest Subdivisions: If the Property is a condominium, townhouse, or other property in a
           common interest subdivision, you must provide to the buyer copies of the governing documents, the most recent financial
           statements distributed, and other documents required by law or contract. If you do not have a current version of these documents,
           you can request them from the management of your homeowner's association. To avoid delays, you are encouraged to obtain
           these documents as soon as possible, even if you have not yet entered into a purchase agreement to sell your Property.
    3. CONTRACT TERMS AND LEGAL REQUIREMENTS:
       A. Contract Terms and Conditions: A buyer may request, as part of the contract for the sale of your Property, that you pay for
           repairs to the Property and other items. Your decision on whether or not to comply with a buyer's requests may affect your ability to
           sell your Property at a specified price.
    © 1991-2015, California Association of REALTORS®, Inc.                                                              Seller's Initials (                   )(    )
    SA REVISED 12/15 (PAGE 1 OF 2)
                                                                    SELLER'S ADVISORY (SA PAGE 1 OF 2)
    Golden State Realtors Group, 27525 Puerta Real Mission Viejo CA 92692                                                   Phone: 7147091394          Fax:             1320 W 53rd St
    Christina Kimble                             Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com
DocuSign Envelope ID: 31E7A9ED-E21D-495D-932E-ECCF1C4D9574
              Case 2:19-bk-19146-WB          Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35 Desc
                                             Main   Document
    Property Address: 1320 W 53rd St, Los Angeles, CA 90037-3437 Page 24 of 38              Date:
       B. Withholding Taxes: Under federal and California tax laws, a buyer is required to withhold a portion of the purchase price from
          your sale proceeds for tax purposes unless you sign an affidavit of non-foreign status and California residency, or some other
          exemption applies and is documented.
       C. Prohibition Against Discrimination: Discriminatory conduct in the sale of real property against individuals belonging to legally
          protected classes is a violation of the law.
       D. Government Required Repairs, Replacements and Alterations: Under State law, Property owners with limited exceptions, are
          required to: (1) Install operable smoke alarms and brace water heaters and provide a Buyer with a statement of compliance. Existing
          operable smoke alarms, that met compliance standards when installed, do no have to be removed even if not up to current legal
          requirements. Smoke alarms that are added or that replace older versions must comply with current law; and (2) install carbon
          monoxide detection devices. Some city and county governments may impose additional requirements, including, but not limited to,
          installing low-flow toilets and showerheads, gas shut-off valves, tempered glass, and barriers around swimming pools and spas. You
          should consult with the appropriate governmental agencies, inspectors, and other professionals to determine which requirements apply
          to your Property, the extent to which your Property complies with such requirements, and the costs, if any, of compliance.
       E. EPA's LEAD-BASED PAINT RENOVATION, REPAIR AND PAINTING RULE: The new rule requires that contractors and
          maintenance professionals working in pre-1978 housing, child care facilities, and schools with lead-based paint be certified; that
          their employees be trained; and that they follow protective work practice standards. The rule applies to renovation, repair, or
          painting activities affecting more than six square feet of lead-based paint in a room or more than 20 square feet of lead-based paint
          on the exterior. Enforcement of the rule begins October 1, 2010. See the EPA website at www.epa.gov/lead for more information.
       F. Legal, Tax and Other Implications: Selling your Property may have legal, tax, insurance, title or other implications. You should
          consult an appropriate professional for advice on these matters.
    4. MARKETING CONSIDERATIONS:
       A. Pre-Sale Inspections and Considerations: You should consider doing what you can to prepare your Property for sale, such as
          correcting any defects or other problems, making cosmetic improvements, and staging. Many people are not aware of defects in
          or problems with their own Property. One way to make yourself aware is to obtain professional inspections prior to sale. Pre-sale
          inspections may include a general property inspection; an inspection for wood destroying pest and organisms (Structural Pest
          Control Report) and an inspection of the septic or well systems, if any, among others. By doing this, you then have an
          opportunity to make repairs before your Property is sold, which may enhance its marketability. Keep in mind, however, that any
          problems revealed by such inspection reports or repairs that have been made, whether or not disclosed in a report, should be
          disclosed to the buyer (see “Disclosures” in paragraph 2 above). This is true even if the buyer gets his/her own inspections
          covering the same area. Obtaining inspection reports may also assist you during contract negotiations with the buyer. For
          example, if a Structural Pest Control Report has both a primary and secondary recommendation for clearance, you may want to
          specify in the purchase agreement those recommendations, if any, for which you are going to pay.
       B. Post-Sale Protections: It is often helpful to provide the buyer with, among other things, a home protection/warranty plan for the
          Property. These plans will generally cover problems, not deemed to be pre-existing, that occur after your sale is completed. In the
          event something does go wrong after the sale, and it is covered by the plan, the buyer may be able to resolve the concern by
          contacting the home protection company.
       C. Safety Precautions: Advertising and marketing your Property for sale, including, but not limited to, holding open houses, placing a
          keysafe/lockbox, erecting FOR SALE signs, and disseminating photographs, video tapes, and virtual tours of the premises, may
          jeopardize your personal safety and that of your Property. You are strongly encouraged to maintain insurance, and to take any and all
          possible precautions and safeguards to protect yourself, other occupants, visitors, your Property, and your belongings, including cash,
          jewelry, drugs, firearms and other valuables located on the Property, against injury, theft, loss, vandalism, damage, and other harm.
       D. Expenses: You are advised that you, not the Broker, are responsible for the fees and costs, if any, to comply with your duties
          and obligations to the buyer of your Property.
    5. OTHER ITEMS:


    Seller has read and understands this Advisory. By signing below, Seller acknowledges receipt of a copy of this document.
    Seller                                                                                                                                   Date 3/4/2020
    Print Name Corey Sims

    Seller                                                                                                                                   Date
    Print Name

    Real Estate Broker (Listing Firm) Golden State Realtors Group                                       DRE Lic.#: 01234342
    By                                                   Christina Palmer DRE Lic.# 01395886           Date 3/1/2020
    By                                                                      DRE Lic.#                  Date
    Address 27525 Puerta Real Ste 226                            City Mission Viejo             State CA         Zip 92691
    Telephone (714)709-1394                Fax                             E-mail soldbyms.chris@gmail.com

    © 1991-2015, California Association of REALTORS®, Inc. Copyright claimed in Form SA, exclusive of language required by California Civil Code §1710.2. THIS FORM HAS
    BEEN APPROVED BY THE CALIFORNIA ASSOCIATION OF REALTORS® (C.A.R.). NO REPRESENTATION IS MADE AS TO THE LEGAL VALIDITY OR ACCURACY OF
    ANY PROVISION IN ANY SPECIFIC TRANSACTION. A REAL ESTATE BROKER IS THE PERSON QUALIFIED TO ADVISE ON REAL ESTATE TRANSACTIONS. IF YOU
    DESIRE LEGAL OR TAX ADVICE, CONSULT AN APPROPRIATE PROFESSIONAL.
            Published and Distributed by:
            REAL ESTATE BUSINESS SERVICES, LLC.
            a subsidiary of the California Association of REALTORS®
            525 South Virgil Avenue, Los Angeles, California 90020
    SA REVISED 12/15 (PAGE 2 OF 2)
                                                               SELLER'S ADVISORY (SA PAGE 2 OF 2)
                                     Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com          1320 W 53rd St
DocuSign Envelope ID: 31E7A9ED-E21D-495D-932E-ECCF1C4D9574
                Case 2:19-bk-19146-WB                         Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                                                   Desc
                                                              Main Document    Page 25 of 38
                                                           CALIFORNIA CONSUMER PRIVACY ACT ADVISORY
                                                                                             (C.A.R. Form CCPA, 12/19)


    As of January 1, 2020, the California Consumer Privacy Act (commencing with Civil Code § 1798.100) (“CCPA”) grants to
    California residents certain rights in their private, personal information that is collected by companies with whom they do
    business. Under the CCPA, “personal information” is defined broadly to encompass non-public records information that
    could reasonably be linked directly or indirectly to you, including, potentially, photographs of or sales information about
    your property. Some of your personal information will be collected and likely shared with others during the process of
    buying and selling real estate. Depending on the situation, you may have the right to “opt out” or stop the transfer of your
    personal information to others and request that certain businesses delete your personal information altogether. Not all
    businesses you interact with are required to comply with the law, primarily just those who meet the criteria of a covered
    “Business” as set forth in Section 1798.140 (c)]. For more information, you may ask your Broker for a copy of the C.A.R.
    Legal Q&A on the subject.
    A real estate broker is likely to submit personal information to a Multiple Listing Service (“MLS”) in order to help find a
    buyer for a seller's property. Through the MLS, the information is made available to real estate brokers and salespeople,
    and others. Even after a sale is complete, the MLS distributes sales information to the real estate community. Brokers,
    agents and MLSs may also share your personal information with others who post the personal information on websites or
    elsewhere, or otherwise use it. Thus, there are various service providers and companies in a real estate transaction who
    may be engaged in using or sharing data involving your personal information.
    If your broker is a covered Business, it should have a privacy policy explaining your rights on its website and giving you an
    opportunity to request that personal information not be shared, used and even deleted. Even if your real estate brokerage
    is a covered Business, it needs, and is allowed, to keep your information to effectuate a sale and, by law, is required to
    maintain such information for three years to comply with regulatory requirements. Not all brokers are covered
    Businesses, however, and those that are not, do not have to comply with the CCPA.
    Similarly, most MLSs will not be considered a covered Business. Instead, the MLS may be considered a Third Party in the
    event a covered Business (ex: brokerages, real estate listing aggregation or advertising internet sites or other outlets who
    meet the criteria of covered Businesses) exchanges personal information with the MLS. You do not have the right under
    the CCPA to require a Third Party to delete your personal information. And like real estate brokerages, even if an MLS is
    a covered Business, MLSs are also required by law to retain and make accessible in its computer system any and all
    listing and other information for three years.
    Whether an MLS is a covered Business or a Third Party, you have a right to be notified about the sharing of your personal
    information and your right to contact a covered Business to opt out of your personal information being used, or shared
    with Third Parties. Since the MLSs and/or other entities receiving your personal information do not have direct contact
    with buyers and sellers and also may not be aware of which entities exchanging personal information are covered
    Businesses, this form is being used to notify you of your rights under the CCPA and your ability to direct requests to
    covered Businesses not to share personal information with Third Parties. One way to limit access to your personal
    information, is to inform your broker or salesperson you want to opt-out of the MLS, and if so, you will be asked to sign a
    document (Form SELM) confirming your request to keep your listing off the MLS. However, if you do so, it may be more
    difficult to sell your property or obtain the highest price for it because your property will not be exposed to the greatest
    number of real estate licensees and others.
    I/we acknowledge receipt of a copy of this California Consumer Privacy Act Advisory.

    Buyer/Seller/Landlord/Tenant                                                                                                                         Date

    Buyer/Seller/Landlord/Tenant                                                                                                                         Date

    © 2019, California Association of REALTORS®, Inc. United States copyright law (Title 17 U.S. Code) forbids the unauthorized distribution, display and reproduction of this
    form, or any portion thereof, by photocopy machine or any other means, including facsimile or computerized formats.
    THIS FORM HAS BEEN APPROVED BY THE CALIFORNIA ASSOCIATION OF REALTORS®. NO REPRESENTATION IS MADE AS TO THE LEGAL VALIDITY OR
    ACCURACY OF ANY PROVISION IN ANY SPECIFIC TRANSACTION. A REAL ESTATE BROKER IS THE PERSON QUALIFIED TO ADVISE ON REAL ESTATE
    TRANSACTIONS. IF YOU DESIRE LEGAL OR TAX ADVICE, CONSULT AN APPROPRIATE PROFESSIONAL.
    This form is made available to real estate professionals through an agreement with or purchase from the California Association of REALTORS®. It is not intended to identify
    the user as a REALTOR®. REALTOR® is a registered collective membership mark which may be used only by members of the NATIONAL ASSOCIATION OF REALTORS®
    who subscribe to its Code of Ethics.
               Published and Distributed by:
               REAL ESTATE BUSINESS SERVICES, LLC.
               a subsidiary of the CALIFORNIA ASSOCIATION OF REALTORS®
               525 South Virgil Avenue, Los Angeles, California 90020
    CCPA 12/19 (PAGE 1 OF 1)
                                     CALIFORNIA CONSUMER PRIVACY ACT ADVISORY (CCPA PAGE 1 OF 1)
    Golden State Realtors Group, 27525 Puerta Real Mission Viejo CA 92692                                                   Phone: 7147091394          Fax:        1320 W 53rd St
    Christina Kimble                             Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com
Case 2:19-bk-19146-WB   Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35   Desc
                        Main Document    Page 26 of 38




                                 EXHIBIT B
Case 2:19-bk-19146-WB   Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35   Desc
                        Main Document    Page 27 of 38
Case 2:19-bk-19146-WB   Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35   Desc
                        Main Document    Page 28 of 38
Case 2:19-bk-19146-WB   Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35   Desc
                        Main Document    Page 29 of 38
Case 2:19-bk-19146-WB   Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35   Desc
                        Main Document    Page 30 of 38
Case 2:19-bk-19146-WB   Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35   Desc
                        Main Document    Page 31 of 38
Case 2:19-bk-19146-WB   Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35   Desc
                        Main Document    Page 32 of 38




                                 EXHIBIT C
Case 2:19-bk-19146-WB   Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35   Desc
                        Main Document    Page 33 of 38
Case 2:19-bk-19146-WB   Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35   Desc
                        Main Document    Page 34 of 38
            Case 2:19-bk-19146-WB                      Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                                                        Desc
                                                       Main Document    Page 35 of 38

 In re:                                                                                                                         CHAPTER: 11
            Corey Demon Sims
                                                                                                              Debtor(s).        CASE NUMBER: 2:19-bk-19146-WB


                                                 PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
800 West 6th Street., Suite 940
Los Angeles, CA 90017

                                          DEBTOR’S NOTICE OF MOTION AND
A true and correct copy of the foregoing document entitled (specify):
MOTION TO: (1) APPROVE SALE OF REAL PROPERTY LOCATED AT 1320 W. 53rd ST., LOS
ANGELES, CA 90037-3437 FREE AND CLEAR OF LIENS, CLAIMS AND INTERESTS, AND (2)
APPROVE PAYMENT OF REAL ESTATE BROKER’S COMMISSIONS; M EM ORANDUM OF
POI NTS AND AUTHORI TI ES; DECLARATI ON OF CHRI STI NA KI M BLE I N SUPPORT THEREOF
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On 6/26/2020 , I checked the CM/ECF
docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
List to receive NEF transmission at the email addresses stated below:

ATTORNEY FOR CREDITOR Kelly M Kaufmann bknotice@mccarthyholthus.com,
kraftery@ecf.courtdrive.com
ATTORNEY FOR CREDITOR Mark S Krause bankruptcy@zbslaw.com, mkrause@ecf.courtdrive.com
ATTORNEY FOR U.S. TRUSTEE Dare Law dare.law@usdoj.gov
ATTORNEY FOR CREDITOR Erin M McCartney bankruptcy@zbslaw.com,
emccartney@ecf.courtdrive.com
ATTORNEY FOR CREDITOR Austin P Nagel melissa@apnagellaw.com
ATTORNEY FOR CREDITOR Lane M Nussbaum lnussbaum@nussbaumapc.com, info@nussbaumapc.com
U.S. TRUSTEE United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
ATTORNEY FOR DEBTOR Thomas B Ure tbuesq@aol.com,
urelawfirm@jubileebk.net;tom@ecf.courtdrive.com
                                                                                                     Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 6/26/2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.

United States Bankruptcy Court
Honorable Julia W. Brand
255 E. Temple Street, Suite 1382/ Courtroom 1375
Los Angeles, CA 90012

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346
                         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                                                   9013-3.1.PROOF.SERVICE
           Case 2:19-bk-19146-WB                        Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35                                                         Desc
                                                        Main Document    Page 36 of 38

 In re:                                                                                                                          CHAPTER 11
          Corey Demon Sims
                                                                                                               Debtor(s).        CASE NUMBER 2:19-bk-19146-WB




United States Attorney’s Office
Federal Building, Room 7516
300 North Los Angeles Street
Los Angeles, CA 90012

United States Department of Justice
Ben Franklin Station
P.O. Box 683
Washington, DC 20044

Securities and Exchange Commission
100 F St. NE,
Washington Park, DC 20549

Franchise Tax Board Bankruptcy Section, MS: A-340
P. O. Box 2952
Sacramento, CA 95812-2952
                                                                                                      Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on         , I served the following persons and/or entities by
personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.




                                                                                                      Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.
6/26/2020                   Yolanda Segura                                                               /s/ Yolanda Segura
Date                        Printed Name                                                                 Signature




                          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                                   F 9013-3.1
Case 2:19-bk-19146-WB   Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35   Desc
                        Main Document    Page 37 of 38
Case 2:19-bk-19146-WB   Doc 98 Filed 06/26/20 Entered 06/26/20 10:44:35   Desc
                        Main Document    Page 38 of 38
